 


109 HR 4104 IH: Qualified Long-term Care Fairness Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4104 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Ms. Ginny Brown-Waite of Florida introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for qualified long-term care services in computing adjusted gross income. 
 
 
1.Short titleThis Act may be cited as the Qualified Long-term Care Fairness Act of 2005. 
2.Deduction for qualified long-term care services allowed in computing adjusted gross income 
(a)In generalSubsection (a) of section 62 of the Internal Revenue Code of 1986 (relating to adjusted gross income defined) is amended by redesignating paragraph (19) (relating to costs involving discrimination suits, etc.) as paragraph (20) and by inserting after paragraph (20) the following new paragraph: 
 
(21)Qualified long-term care servicesThe deductions that would be allowed by section 213, notwithstanding the requirement in subsection (a) of such section that a deduction only be allowed to the extent that expenses paid for medical care exceed 7.5 percent of adjusted gross income, which consist of amounts paid for qualified long-term care services and qualified long-term care insurance contracts.. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005.  
 
